DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s  response of March 3, 2022, has been received.  The submission of certified English translation of the foreign application JP2017-163922, is acknowledged.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryant Wade on April 27, 2022.
The application has been amended as follows: 
Claim 1 (Currently amended). 
A piezoelectric element comprising: an electrode; anda piezoelectric layer provided on the electrode and having a perovskite structure including lead, zirconium, and titanium, wherein a radial distribution function obtained from an extended X-ray absorption fine structure of an L3 absorption edge of lead in an X-ray absorption spectrum of the piezoelectric layer at an interface with the electrode satisfies a formula (1) below A/B < 1...(1) , wherein  [[(]]in the formula (1), A represents an intensity of a peak attributable to oxygen atoms closest to lead atoms; and B represents an intensity of a peak attributable to oxygen atoms second closest to the lead atoms[[)]].


REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a piezoelectric element having a piezoelectric layer, wherein a radial distribution function obtained from an X-ray absorption fine structure of an L3 absorption edge is recognized.
	The previously cited reference also discloses a piezoelectric element having a piezoelectric layer, wherein a radial distribution function obtained from an X-ray absorption fine structure of an L3 absorption edge is recognized.  Other similar art has also been considered.  However, the considered art does not appear to explicitly disclose or suggest a ratio of A/B < 1...(1) , wherein  in the formula (1), A represents an intensity of a peak attributable to oxygen atoms closest to lead atoms; and B represents an intensity of a peak attributable to oxygen atoms second closest to the lead atoms.  Thus, the particular material limitations of the piezoelectric material recognized by the present application is not provided in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853